Citation Nr: 1747531	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney at Law


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June to November 1992.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In November 2016, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2016 remand, the Board instructed the AOJ to undertake any necessary development to attempt to corroborate the evidence of an in-service stressor in personal assault cases.  Specifically, the AOJ was instructed to contact all appropriate authorities who would have been involved in investigating the alleged assault and to obtain private mental health treatment records from a civilian hospital at which the Veteran was treated following the assault. 

Following the November 2016 remand, the AOJ contacted the Veteran in March 2017 requesting her to clarify which authorities were involved in investigating her claim of assault.  In May 2017, the Veteran submitted a request for change of address and provided her new address.  Therefore, it is unclear if the Veteran received the AOJ's March 2017 letter. Furthermore, the evidence of record indicates that the Veteran is unable to recall details of her assault and the AOJ was instructed to contact all appropriate authorities that could have conducted an investigation.  The Board remand instructions to contact appropriate authorities were not contingent on the Veteran's response for clarification.  Given the Veteran's noted troubles recalling the details of her assault, the AOJ should contact the appropriate authorities without further clarification from the Veteran. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ did not make an attempt to contact appropriate authorities who would have been involved in investigating the alleged assault, the Board is unfortunately compelled to again remand this matter for compliance with the instructions in its November 2016 remand. 

Additionally, as the claim is being remanded, the AOJ should again attempt to associate with the record private mental health treatment records from 2007.  The AOJ should also attempt to obtain private treatment records from a civilian hospital that the Veteran in her January 2015 statement contended treated her following the assault. 

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate authorities who would have been involved in investigating the alleged assault, including the Army CID, the Oregon JAG, the Salem, Oregon local police department, the Tacoma, Washington local police department, and the Seattle, Washington local police department, for relevant information.  Any negative replies should be associated with the record.  

2.  Contact the Veteran and request that she authorize VA to access the private mental health treatment records as reported in December 2007, when she stated she was seeing a counselor outside of VA, and records from the civilian hospital at which she was treated following the assault.  Provide her with the necessary authorization and consent forms. 

3.  Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental Statement of the Case and be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




